DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sen et al. (US 20180225007 A1, hereinafter “Sen”)
Csarzar et al. (US 20180218205 A1, hereinafter “Csaszar”)
Bhardwaj et al. (US 20150088419 A1, hereinafter “Bhardwaj”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20180225007 A1, hereinafter “Sen”) and in view of Csaszar et al. (US 20180218205 A1, hereinafter “Csaszar”).
Regarding claim 1:
Sen teaches a method comprising:
with at least one of an accelerometer and an inertial measurement unit (Sen [0026], [0196], fig. 1, where Sen discloses an accelerometer and an inertial measurement unit (IMU 115) for performing measurements), determining a reference direction in a world coordinate system of a collaboration system (Sen abstract, [0019], [0023]-[0025], [0189]-[0192], fig. 1, where Sen discloses determining the position and orientation of an absolute 3-Space);
with a tracking camera of a collaboration system user input device, capturing an image of a display device tag of the collaboration system, wherein the display device tag comprises tag elements, wherein each linear element has a known length (Sen [0021], [0026], [0031], [0056], [0174]; figs. 1-3, 6 and 11, where Sen discloses wherein the display device comprise at least one tag element and wherein each linear element has a known length and the each tag identifier is generated from the determined 2D image coordinate. In some embodiment each tag is included in a display device, and each IR emitter of a tag is arranged in a predetermined position at the display device, and the position of each tag is unique to the display device); and
with at least one of the user input device and a tracking system, determining absolute 3-space position and orientation of the tracking camera by using at least the captured image and the determined reference direction (Sen [0021], [0026], [0031]-[0032], [0050]-[0051] [0056], [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; where Sen discloses determining absolute 3-space position and orientation of the tracking camera by performing a motion tracing using the tracking camera information retrieved);
Sen fails to explicitly teach wherein the elements are non-overlapping and wherein the tag comprises four tag elements that identify respective ends of two non-overlapping linear elements.
However, Csaszar teaches a vision based tracking system wherein the tags comprises four tag elements  and two non-overlapping  linear element, where the tag elements identify respective ends of two non-overlapping linear element  (Csaszar [0061]-[0062], [0064], figs. 1C and 2).
	Therefore, taking the teachings of Sen and Csaszar as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to used tag with four non-overlapping tag elements as markers to identified respective ends of each tag, in order to use them as reference for tracking position when captured as an image by a tracking camera (Csaszar [0061]-[0062]).
Regarding claim 2:
Sen in view of Csaszar teaches wherein determining absolute 3-space position and orientation of the tracking camera comprises:
using the determined reference direction, and only four 2D coordinates of centroids of blobs in the captured image that correspond to the four tag elements, to identify a tag identifier for the display device tag; retrieving information by using the tag identifier; and determining absolute 3-space position and orientation of the tracking camera by using the retrieved information (Sen [0021], [0026], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 3:
Sen in view of Csaszar teaches wherein with retrieved information includes a 3D representation for at least one tag element (Sen [0021], [0026], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 4:
Sen in view of Csaszar teaches further comprising, activating the four tag elements of the display device tag (Sen [0021], [0026], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 5:
Sen in view of Csaszar teaches wherein at least one tag element is visible light emitter (Sen [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 6:
Sen in view of Csaszar teaches wherein at least one tag element is an infrared light emitter (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 7:
Sen in view of Csaszar teaches wherein at least one tag element is a reflector (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 8:
(Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 9:
Sen in view of Csaszar teaches wherein the user input device is a mobile computing device (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0095], [0107], [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 10:
Sen in view of Csaszar teaches wherein the display device tag comprises only four tag elements (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0095], [0107], [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 11:
Sen in view of Csaszar teaches wherein the two non-overlapping linear elements are collinear, and a distance between the two non-overlapping linear elements is the tag identifier (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 12:
wherein the two non-overlapping linear elements are parallel, and a pair of distances is the tag identifier (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051] [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 15:
Sen in view of Csaszar teaches further comprising, with the collaboration system: displaying output of a collaboration application across a plurality of display devices; and
controlling the collaboration application based on the determined absolute 3-space position and orientation of the tracking camera (Sen [0019], [0021], [0026]-[0027], [0031]-[0033], [0050]-[0051], [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 16:
Sen in view of Csaszar teaches with the collaboration system:
identifying a display device of the plurality of display devices based on the absolute 3-space position and orientation (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 17:
Sen in view of Csaszar teaches further comprising, with the collaboration system:
identifying user selection of displayed output based on the absolute 3-space position and orientation (Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0095] [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Regarding claim 18:
Sen in view of Csaszar teaches further comprising, with the collaboration system:
(Sen [0019], [0021], [0026]-[0027], [0031]-[0032], [0050]-[0051], [0056], [0091], [0095], [0174], [0192]-[0193], figs. 1-3, 6-7, 11 and 14; Csaszar [0061]-[0062], [0064], figs. 1C and 2).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20180225007 A1, hereinafter “Sen”) and in view of Csarzar et al. (US 20180218205 A1, hereinafter “Csaszar”) and in view of Bhardwaj et al. (US 20150088419 A1, hereinafter “Bhardwaj”).

Regarding claim 14:
Sen in view of Csaszar teaches all the limitation of this claim except wherein the reference direction is a gravity vector.
	Bhardwaj teaches a method, system and apparatus for vehicle navigation using internal sensors wherein the reference direction of the inertial measurement unit (IMU) is a gravity Vector (Bhardwaj [0003], [0042], figs. 4 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use gravity vector as the reference direction, since gravity vector is a well-known and reliable way of determining the reference direction and can be used by the inertial measurement unit (IMU).

Allowable Subject Matter
s 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 1, 2021